                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

PAUL R. TWARDOWSKI,                             )
                                                )
           Plaintiff,                           )
                                                )
      v.                                        )          Case No. 4:19-CV-03305 SEP
                                                )
WILLIAM E. HASKINS                              )
                                                )
                                                )
           Defendant.                           )


                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Twardowski’s submission on March 5, 2020,
entitled “Motion for Clarification Re Defendants’ Notice of Attorneys Fees.” Twardowski’s
Motion says nothing about attorney’s fees and is instead a verbatim resubmission of
Twardowski’s Response to Defendant’s Motion to Dismiss, originally filed on January 9,
2020. Compare Doc. [8], with Doc. [5]. The Court already considered and rejected the
arguments that Twardowski now resubmits without alteration. See Doc. [6]. Therefore,
       IT IS HEREBY ORDERED that Twardowski’s “Motion for Clarification Re
Defendants’ Notice of Attorneys Fees” is DENIED.

Dated this 6th day of March, 2020.




                                                    Sarah E. Pitlyk
                                                    United States District Judge
